Case 2:20-cv-00004-JRG Document 97-1 Filed 06/10/20 Page 1 of 3 PageID #: 970



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


 JOE ANDREW SALAZAR,

     Plaintiff,

     v.                                                 Civil Action No. 2:20-cv-00004-JRG

 AT&T MOBILITY LLC,                                     JURY TRIAL DEMANDED
 SPRINT/UNITED MANAGEMENT
 COMPANY, T-MOBILE USA, INC.,
 AND CELLCO PARTNERSHIP D/B/A
 VERIZON WIRELESS,

     Defendants

     and

 HTC CORP., and HTC AMERICA, INC.,

     Intervenors.


                              DECLARATION OF ANYA ENGEL

I, Anya Engel, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746 under the laws of

the United States of America, that the following is true and correct:

       1.         I am an associate attorney of Keyhani LLC, attorneys for Plaintiff Joe Andrew

Salazar in the above captioned case. I am a member in good standing of the New York State Bar.

I am over 21 years of age. I have personal knowledge of the following facts or access to

information allowing me to confirm these facts.

       2.         Attached as Exhibit A is a true and correct copy of United States Patent No.

5,802,467.
Case 2:20-cv-00004-JRG Document 97-1 Filed 06/10/20 Page 2 of 3 PageID #: 971



        3.    Attached as Exhibit B is a true and correct copy of Joe Andrew Salazar’s October

31, 1997 response to the United States Patent and Trademark Office (USPTO)’s Office Action

dated May 1, 1997.

        4.    Attached as Exhibit C is a true and correct copy of the USPTO’s Notice of

Allowability for application number 08/535,801 dated February 17, 1998.

        5.    Attached as Exhibit D is a true and correct copy of Defendants’ and Intervenors’

Invalidity Contentions in Salazar v. AT&T Mobility LLC, et al., No. 2:20-CV-00004-JRG, dated

February 6, 2020.

        6.    Attached as Exhibit E is a true and correct copy of HTC’s Proposed Constructions

and Identification of Evidence in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt. #73-3),

dated August 1, 2017.

        7.    Attached as Exhibit F is a true and correct copy of the Court’s Claim Construction

Opinion and Order in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt. #108), dated

November 3, 2017.

        8.    Attached as Exhibit G is a true and correct copy of HTC Corporation’s Objections

to Claim Construction Opinion and Order in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt.

#112), dated November 17, 2017.

        9.    Attached as Exhibit H is a true and correct copy of the Court’s Order Overruling

Objections in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt. #155), dated February 13,

2018.

        10.   Attached as Exhibit I is a true and correct copy of the Court’s Report and

Recommendation in Salazar v. HTC Corp., No. 2:16-cv-01096-JRG (Dkt. #250), dated May 1,

2018.
Case 2:20-cv-00004-JRG Document 97-1 Filed 06/10/20 Page 3 of 3 PageID #: 972



Dated: June 10, 2020

                                         s/ Anya Engel
                                         Anya Engel
                                         Keyhani LLC
                                         1050 30th Street NW
                                         Washington, DC 20007
                                         Telephone: (202) 748-8950
                                         Fax: (202) 318-8958
                                         aengel@keyhanillc.com
                                         Attorneys for Plaintiff
